Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ULTRAVIOLET IRRADIATION DEVICE FOR STERILIZING FLUID FLOW

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “and the reflective surface of the reflector as seen in a section including an optical axis of the light emitting element is shaped to reflect the ultraviolet radiation emitted from the light emitting element.” It is unclear how “as seen in a section” clearly defines the metes and boundaries of the claim. Examiner suggests that this be amended to “the light emitting element that emits the ultraviolet radiation along an optical axis” in claim 1 and then “a portion of the reflective surface of the reflectorwhich includes a section at which the optical axis of the light emitting element intersects, that portion is shaped to reflect the ultraviolet radiation emitted from the light emitting element” to clearly demonstrate that the shaped portion of this section that meets the condition is the portion that the light emitted from the light emitting element intersects with. 
Claim 6 recites “offset from an axis of the linear treatment channel in a direction opposite to a traveling direction of an optical axis of the light emitting element.” It is unclear how an optical axis (line) can have a traveling direction. If it was offset from the axis, it would be reciting that the emitter is above or below the channel (e.g. looking at Figure 1 of the instant application) but if it was offset in a traveling direction, it could be construed as to the right or the left of the channel. This language therefore does not clearly show how the emitter is offset. Examiner will read it as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tribelsky (20100178201).
Regarding Claim 1. Tribelsky teaches an ultraviolet sterilization apparatus that sterilizes a fluid flowing through a linear treatment channel (Figure 10, part through 101) by irradiation of the fluid with ultraviolet radiation ([2]-[11]), the ultraviolet sterilization apparatus, comprising: a channel pipe having therein the linear treatment channel (middle of part 103); a light emitting element that emits the ultraviolet radiation (part 106 - medium pressure UV lamp); and a reflector having a reflective surface that reflects the ultraviolet radiation emitted from the light emitting element to collect the ultraviolet radiation toward the channel pipe (part 106(a) and [88]). 
Regarding Claim 10. Tribelsky teaches an ultraviolet irradiation apparatus for sterilizing a fluid flowing through a linear treatment channel by irradiation of the fluid with ultraviolet radiation ([2]-[11]), the ultraviolet irradiation apparatus, comprising: a light emitting element that emits the ultraviolet radiation (Figure 10, part 106); and a reflector having a reflective surface that reflects the ultraviolet radiation emitted from the light emitting element to collect the ultraviolet radiation in a direction in which a channel pipe is to be disposed (Figure 10, part 106(a)).
Regarding claim 6, Tribelsky teaches the ultraviolet sterilization apparatus according to claim 1, wherein the light emitting element is disposed such that the position of a light emitting surface is offset from an axis of the linear treatment channel in a direction opposite to a traveling direction of an optical axis of the light emitting element (Tribelsky, UV lamp is to the left of the channel, in figure 10). 
Regarding claim 7, Tribelsky teaches the ultraviolet sterilization apparatus according to claim 1, wherein the light emitting element and the reflector are disposed outside of the linear treatment channel (Figure 10, shown as outside of the channel). 
Regarding claim 8, Tribelsky teaches the ultraviolet sterilization apparatus according to claim 7, wherein the channel pipe has a transparent plate at an end portion of the linear treatment channel, the transparent plate being capable of transmitting ultraviolet radiation, and the reflector is disposed in such a position that the ultraviolet radiation collected is directed onto the linear treatment channel via the transparent plate (Figure 10, part 105). 
Regarding claim 9, Tribelsky teaches the ultraviolet sterilization apparatus according to claim 1, wherein the reflector is disposed on one end side of the linear treatment channel and in such a position that the reflective surface faces a light emitting surface of the light emitting element (106(a) faces 106), and the fluid flowing through the linear treatment channel flows from another end side of the linear treatment channel to the one end side (flows from in to out, shown in Figure 10). 

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikamato (20150129777).
Regarding Claim 5, Nikamoto teaches an ultraviolet sterilization apparatus that sterilizes a fluid flowing through a linear treatment channel (Figure 5, part through 212) by irradiation of the fluid with ultraviolet radiation (part 22 LED element), the ultraviolet sterilization apparatus, comprising: a channel pipe having therein the linear treatment channel (part 200, indicated by R); a light emitting element that emits the ultraviolet radiation (part 222, LED element, and [53] “ultraviolet light from the LED”); and a reflector having a reflective surface that reflects the ultraviolet radiation emitted from the light emitting element to collect the ultraviolet radiation toward the channel pipe (part 211/ 211b, directs radiation back toward center of channel pipe). wherein the light emitting element is disposed in such a direction that the ultraviolet radiation is emitted in a direction substantially orthogonal to an axis of the linear treatment channel (axis from 222 to part 211b orthogonal to direction indicated generally by R). 
Allowable Subject Matter
Claims 2-4 are dependent on a rejected claim but would be allowable if amended to incorporate the language of the claims from which they depend, and to clarify the 112 issues as laid out above.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	In regard to dependent claim 2, the prior art taken either singly or in combination fails to anticipate or fairly suggest forming and placing the reflector such that it meets condition 1, in ranges of -60.degree.<.theta.1<-5.degree. and 5.degree.<.theta.1<60.degree., an absolute value of the exit angle .theta.2 of the reflected light beam that is the emitted light beam reflected on the reflective surface is less than an absolute value of the exit angle .theta.1 of the emitted light beam,” alongside the definitions as given in the rest of claim 2; recited together in combination with the totality of particular features/limitations recited therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881